Simrall, J.,
delivered the opinion of the court.
All the members of the court concur in the opinion on the merits, but differ on the question of jurisdiction.
I shall confine myself exclusively to the consideration of that subject. The proposition may be stated in this form: Does the constitution confine the civil jurisdiction of justices of the peace to matters of debt, pecuniary demands arising ex contractu, or may the legislature, within the limit prescribed in the constitution, confer jurisdiction to hear and ■ determine causes for the recovery of personal property, or damages for injuries to the same, or for the recovery of damages for torts and trespasses generally ? The power of the legislature to pass § 1302 of the revision of 1871 (except so much of it as relates to “ actions for the recovery of debts ” ), is directly involved.
It will be profitable in this discussion to fix in the mind a clear conception of the plan of organizing the judicial power in the constitution. For reading the language of that instrument on this subject, we must have reference to that system of jurisprudence, and the constitution of its tribunals, from which ours has been derived. We find in Great Britain that there were certain superior courts, of original common law jurisdiction; a court of chancery, with cognizance in all matters of equity, and certain inferior courts, with cognizance of petty suits. The people of this country, who inherited the common law, have always been *269accustomed to the administration of justice in tribunals, constituted in the main, on the model of these prototypes. We have always had in territorial times, and after the organization of the state in 1817, under each of the three constitutions, a circuit court of original common law jurisdiction, civil and criminal, which stood in the place of, and represented the judicial power of the three great courts of Westminster Hall. In Planters Ins. Co. v. Cramer et al., 47 Miss,, 207, speaking of the circuit court, it is said : “ Under our judicial arrangement (it) is a superior court of original common law cognizance in the scope and extent of its powers, nearly analagous to the courts of Westminster, and may in a proper case grant a writ of prohibition to any inferior court,” * * etc.
The courts of chancery have full jurisdiction over all matters of equity.
Justices of the peace had at common law no civil jurisdiction whatever. The grant of such authority is purely of American origin, and results from positive law. It has grown out of the necessity and convenience of placing in the several neighborhoods, some depository of judicial power to try and decide petty suits speedily, and at little expense. To that large class of every community whose transactions are small, and whose means are limited, it would amount almost to a denial of justice not to provide some judicial magistrate near at hand, to hear and decide petty controversies, without the delay and expense incident to the superior courts. That want has been met in this country by giving to justices of the peace a limited jurisdiction.
In organizing the judicial deparment, the history and sentiments of the country would logically point out a system founded on the plan which I have sketched. Prom these general observations I pass to a general examination of the words used in the constitution to arrange and distribute the judicial power. They should not be interpreted in a narrow sense, but be so read as to give full and complete effect to the plan, and so as to give harmony, and the avoidance of conflict between the several courts.
*270The 64th section of the 6th article is: “ The circuit courts shall have original jurisdiction in all matters, civil and criminal, in this state.” Dwelling a moment on the language, it is broad enough to embrace suits at common law as well as in equity — “all matters civil.” But we know that the purpose was to create a court of common law cognizance, and we, therefore, give that import only to the words. That is plain, from the history of the past as well as from the subsequent sections of the same article. The 16th section provides “for the establishment of chancery courts, with full jurisdiction in all matters of'equity,” etc. Beading the two sections together in the light of history, and we have a superior court of original common law jurisdiction, and a court of chancery with full jurisdiction in all matters of equity. The last clauses of the 16th section vest in the same court cognizance “ in matters testamentary of administrations,” and other subjects formerly committed to the probate court. These courts, together with the jurisdiction committed by the 2Sd section to justices of the peace, complete the judicial system of the state as now established, except, perhaps, some quasi judicial authority lodged on the boards of supervisors.
The circuit courts and the chancery court were designed to administer justice according to their respective modes of procedure in all the more important suits. The justices of the peace were intended to have a restricted and subordinate jurisdiction, limited by the amount in controversy. An analysis of the 23d section will disclose, that the framers of the constitution dealt with this functionary as a well known magistrate in our system of jurisdiction. The language is: “A competent number of justices of the peace shall be chosen in each county,” etc.
“ The jurisdiction * * shall be limited to causes in which the principal of the amount in controversy shall not exceed $150.” As if the constitution had said to the legislature, provide for the election of these magistrates in the several districts of the county and in addition to the judicial power which they had at common law, as conservators of the peace, confer upon them also, judicial *271authority over civil causes also within the limit named. The language is very distinguishable from that used in the 14th section in relation to the circuit court. In the latter, the words are : “In all matters, civil and criminal.” That is to say, the legislature may confer cognizance in “ causes ” (civil causes), and it is left to its discretion to select the “ causes ” (the subjects). The legislature is not compelled by the mandate of the constitution, to give the jurisdiction over all civil causes within the amount limited. But it is referred to its wisdom to select the subjects. The clause puts a restriction on the legislature, and that really was its purpose. That is accomplished by naming a maximum: “ The principal of the amount in controversy shall not exceed $150.” Not the “principal” of the debt, but the “principal” of the amount. Without regard to the incident, as interest for the detention of the debt, or damages for the detention of the house or other property. The idea was to avoid the suits of a shifting jurisdiction, as under the constitution of 1817, where the words were, “ amount in controversy,” as illustrated in the case of Planter’s Bank v. Conson, 6 How., 897. Whatever the cause of action, whether a chattel, damages or debt, the principal of the amount in controversy shall not exceed the limit.
When, therefore, the legislature has selected the subjects; within the maximum of value, then all other common law jurisdiction in civil matters pertains to the circuit court. The constitution intends the legislature shall consult the convenience and necessities of the people in apportioning the jurisdiction of the justice of the peace. “ Causes ” is a broad term, and includes as well suits for a chattel, for a tort, as for a debt. The reason is just as urgent, that the magistrate of the neighborhood should decide a controversy about the ownership of a hoe, a rake or a pig, as about a debt. Professional experience will attest that no more legal acumen is necessary to settle a dispute about the one than the other. If the rights of the parties are intricate or doubtful, appeals give access to a more learned tribunal.
To put a narrow and rigid interpretation on the 6th article of *272the constitution, constructed out of a philological criticism of the language, would involve our judicial system in confusion and mar its efficiency and harmony.
In determining whether the circuit court has cognizance of a particular suit we must bear in mind that it is a superior court of original jurisdiction over all civil matters, and the inquiry is, has the particular subject been excluded and cognizance been bestowed on some other court ? When we consider the authority conferred on the justice of the peace, we must remember, that from the earliest organization of the territorial government he has had a narrow civil authority conferred by the statute, and with this fact before us, read the 23d section. We find the section to be a literal transcript from its original in the constitution of 1832, except that the jurisdiction may be increased in amount.
Perhaps we can accurately express that rendering of the constitution which has been accepted by the profession, the practice of the political departments of the government and the people, when we say that civil jurisdiction of the circuit court begins where that of justice of the peace ends. When the legislature has declared the subject within the limit, then the residium of all other original common law judicial power belong to the circuit court, I mean, of course, as the courts are now constituted, and until the legislature shall create “ inferior courts.” If it be not so, it would be difficult to defend much of the jurisdiction of the circuit court, which up to this time has never been seriously questioned. To give an absolutely literal interpretation to the final clause of the 14th section would increase the embarrassment. The 23d article intends that the legislature shall regulate appeals from justices of the peace. Following and adopting previous statutes, the Code of 1871 allows appeals in cases when the amount exceeds $50 to the circuit court, and a trial “de novo.” If it should beheld that the circuit court Can only try civil causes “ when the principal amount in controversy exceeds $150,” what becomes of its jurisdiction in cases of prohibition, in many mandamus cases, and suits to secure possession of land, where the right asserted is inca*273pable of pecuniary measurement. The alderman of an incorporated town, the director in a banking or railroad company, or other private or public corporation, has no other remedy for an unlawful expulsion from office by which he may be restored or admitted, except the proceeding by mandamus, and yet there is no pecuniary salary or emolument pertaining to these places. The offices are of no pecuniary value. The writ of prohibition can only proceed out of a superior court of common law, to restrain an inferior tribunal from exceeding its jurisdiction. Planters Ins. Co. v. Cramer et ah, 47 Miss., supra. And that authority in no wise depends on any question of amount in controversy, but on the right rather of a superintendency over inferior tribunals, to prevent a transgression, and abuse of their limited jurisdiction. It has never been necessary to aver and prove the value of land sued for, in ejectment, as an element of jurisdiction. Without pursuing this line of argument and illustration further, it leads to the conclusion that the true rendering of the 14th and 23d sections is, that the legislature may asssign to justices of the peace cognizance of subjects of litigation which may be measured by a calculation of amount in money, as the value of a horse, of cotton, damages for an injury, or a debt not to exceed $150, and that when the legislature has assigned the subjects, or causes of action within the limit, it excludes the jurisdiction of the circuit court; and all else, not so specifically assigned,-belongs to that court. To hold at this day, in the light of legislative and judicial history, since 1817, that the constitution organizing the judicial power must have a literal interpretation, would bring into grave doubt the validity of several important statutes, and would deny to the legislature the right to confer new jurisdiction on the several courts, as it might judge convenient.
The constitution does not confine the several courts in a straight jacket. When it established a chancery court “ with full jurisdiction in all matters of equity,” it meant that system of equity jurisprudence, unwritten and positive, which existed in this state in 1869, with all its capabilities of improvement and expansion. It *274left the court free to take its share iu a wider development of its peculiar jurisprudence, and to new applications of its principles, to the shifting transactions of men, and the changing condition of society, assisted from time to time by legislative enactments. It meant the system as it then was, and such accessions as would -be made by its natural growth, and the contributions by the legislature. The system as it was, and as it might grow to be in the future. The same observation is true of the other clauses of the 16th section in reference “ to matters testamentary, administration, and minors’ business,” etc. These subjects have been from the beginning, for the most part, regulated by statutes. . The whole body of positive law, administered under the constitution of 1832 by the probate court, is now administered in the chancery court. There is nothing to restrain the legislature from such additions to these statutes as shall enable the chancery court to do complete justice in litigations on these subjects. It would be unfortunate if the boundaries of the court had been so adjusted in the constitution as that the court of chancery could proceed so far in adjudicating the rights of a legatee or distributee, and then come to a final pause, and turn him over to some other court to obtain full redress. That evil may be obviated by holding that where the constitution gives jurisdiction of the principal subject matter, the legislature may allow it cognizance over cognate and incidental matters, so that by one litigation the whole subject may be terminated. The statutes allowing the circuit court to entertain a petition for discovery in aid of a pending suit, and allowing the subjection of the separate estates of married women to the satisfaction of certain debts, fall in this category. So does the statute to enforce the mechanic’s lien.
That jurisdiction is not vested in the several courts as now established, in the sense of being exclusive, is manifest from the 1st section of the 6th article, which confers power on the legislature to establish inferior courts, for since every legal controversy is now litigated in one or the other of the courts as now constituted, .it would follow that whatever judicial power an inferior court *275hereafter established might have, must be subtracted from one or the other of the courts now in existence. The reflection which I have bestowed upon this question has engendered the conviction that in one or more recent discussions, we have placed upon the words of the constitution an interpretation too literal, which, if followed to its logical results, will be attended with unfortunate consequences.
In accordance with the American practice, justices or the peace, in this state, have always exercised a limited civil cognizance. By the territorial act of 1799, it is extended to pecuniary demands under eight dollars. By the act of 1814, it was enlarged to sums not over fifty dollars. The constitution of 1817 limited the jurisdiction in civil cases “to causes in which the amount in controversy shall not exceed fifty dollars.” Sec. 8, art. 5.
The only change made by the constitution of 1882 in this language was in the word “ principal ” of amount in controversy. This became necessary, as we have seen, to give fixedness to the jurisdiction, so that it would not be dependent, as often happened, on one incident, as interest, etc. These words were continued in the constitution of 1869. The revised statutes of 1822 still further extended in the line of previous legislative cognizance of pecuniary demands up to the constitutional limit. The revised code of 1857, in addition to the subjects embraced in former statutes, included, also, “ actions for the recovery of personal property, or of damages for trespasses by stock, or any injury to personal property, when the amount of damages claimed, or value of the property, shall not exceed fifty dollars.” Rev. Code, 1857, p. 405, art. 7. This review of legislation teaches two lessons: first, that there has been a gradual increase of the jurisdiction in amount; and, secondly, that the legislature has construed the constitutions, in the sense of restricting their power in only one direction, and that is as to the amount, leaving it to their discretion to declare the subjects.
It will be noticed that the act of 1857 excludes from the judicial authority of the justice torts to the person and trespasses on *276real estate. The legislature, under the constitution of 1869, proceeds on precisely the same interpretation. The code of 1871 is broader than that of 1857, but still withholds some subjects from this magistrate; for instance, suits to recover land. The observation of the supreme court of the United States, in Stuart v. Laird, 1 Cranch, 95, in answer to the objection that the judiciary act of 1869, was unconstitutional, because it assigned circuit duty to the judges of the supreme court, are peculiarly appropriate in this connection. Said the court: “ To the objection, which is of recent date, it is sufficient to observe that practice and acquiescence under it for a period of several years, commencing with the organization of the judicial system, affords an irresistible answer, and has, indeed, fixed the construction. It is a contemporaty interpretation of the most forcible nature. This practical exposition is too strong and obstinate to be shaken or controlled.” To the same effect are the judgments of the state courts in Moers v. City of Reading, 21 Penn., 188; People v. Green, 2 Wend., 266, 274. Since 1857, no case has been brought to the appellate court questioning the jurisdiction, until the present term of this court. For twenty years the statutes have been in force, acquiesced in by the people and legal profession, including the judiciary. As late as 1837, this court, in Askew v. Askew, 49 Miss., 306-7, recognized the validity of this legislation, as embodied in § 1302 of the code of 1871. I am of opinion that it is competent for the legislature to confer on justices of the peace cognizance of the subjects embraced in § 1302 of the code of 1871, and that this suit was rightfully brought in the justice’s court.